Case 1:20-cv-03713-RA-KHP Document 27 Filed 01/28/21 Page 1 of 1




                                                                         01/28/2021




                     The telephonic Case Management Conference scheduled for
                     Thursday, February 4, 2021 at 11:15 a.m. is hereby rescheduled to
                     Friday, February 5, 2021 at 10:00 a.m. The Court reminds the
                     parties to meet and confer on the issues outlined in their letter in
                     advance of the conference in order to narrow the issues requiring
                     judicial intervention, to the extent possible. The parties are directed
                     to dial-in to the Court’s conference line at the scheduled time.
                     Please dial (866) 434-5269,
                     access code: 4858267


                                                                                  01/28/2021
